233 S.W.3d 771 (2007)
Kendrick ASKEW, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89152.
Missouri Court of Appeals, Eastern District, Division Three.
September 25, 2007.
Gwenda R. Robinson, Saint Louis, MO, for Movant/Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jayne T. Woods, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Judge ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J. and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Kendrick Askew ("Movant") appeals from the judgment of the motion court denying his motion for post-conviction relief pursuant to Rule 24.035 without an evidentiary hearing. On appeal, Movant argues that he is entitled to an evidentiary hearing on his motion, because he received ineffective assistance from his probation revocation counsel.
The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).